DETAILED ACTION
This is in response to application filed on January 15th, 2021 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 4 “first plate” is not in the specification
Claim 1 Line 6 “second plate” is not in the specification
Claim 8 Line 4 “first plate” is not in the specification
Claim 8 Line 7 “second plate” is not in the specification
Claim Objections
Claim(s) 1, 7, 8 is/are objected to because of the following informalities: 
Claim 1 Line 8 before “first plate” add --the-- for proper antecedent basis with “first plate” in Claim 1 Line 4
Claim 7 is missing a period at the end
Claim 8 Line 4 before “extending” delete--having--
Claim 8 Lines 7-8 “the at least one opening” does not have proper antecedent basis, as Claim 8 Line 5 only established “an opening”; especially in light of the rest of the dependent claims, Claim 8 Lines 7-8 is recommended to read “the opening”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 Line 4 “first plate” is considered new matter.  The only instance(s) of the term plate” in the original disclosure is/are in [0067] “midfoot section 220 and the rearward extension 250 form a plate-like structure….the plate formed by the midfoot section 220 and the rearward extension 250.”  According to [0037], rearward extension 250 is associated with second sole portion 150, which is associated with being of harder durometer than a first sole portion 140 according to [0040].  As such, based on at least Claim 2 where a second plate has a second durometer greater than a first durometer value of a first plate, only the “second plate” is potentially related to [0067], whereas no support has been found for a “first plate”.  As such, the term “first plate” is considered new matter.  
Claim 8 Line 4 “first plate” is also considered new matter for reasons similar to that indicated for Claim 1 Line 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-15 is/are rejected under U.S.C. 112(b).
The term “plate” in “first plate” in Claim 1 Line 4 is unclear and therefore renders the claim indefinite.  As aforementioned in the 112(a) rejection, there is potentially a specific definition for the term “plate” as applied to “second plate” in [0067].  However, especially as no support has been found for the term “plate” as applied to “first plate”, it is unclear how applicant intends for the term “plate” in “first plate” to be interpreted.  In order to apply art and provide rejections, the term “plate” of “first plate” will be interpreted as “sole structure”, such that “first plate” is interpreted “first sole structure.”  Such an interpretation is as best understood reasonable from the original parent claims.
The term “plate” in “second plate” in Claim 1 Line 6 is unclear and therefore renders the claim indefinite.  As aforementioned in 112(a) rejection, the term “plate” for “second plate” seems to potentially have a specific definition in [0067].  However, as the term “first plate” has also been utilized which has no specific definition, it is unclear whether applicant intended for “second plate” to be interpreted as potentially defined in [0067].  Even if “second plate” is meant to be interpreted as outlined in [0067], [0067] does not provide a clear definition for “second plate,” as [0067] indicates the structures of “midfoot section 220 and rearward extension 250” as being both “plate-like” and “plate.”  It is unclear what is the structural difference between “plate-like” and “plate”, and therefore how to interpret the term “plate” for “second plate.”  In order to apply art and provide rejections, the term “plate” of “second plate” will be interpreted as “sole structure”, such that “second plate” is interpreted “second sole structure.”  Such an interpretation is as best understood reasonable from the original parent claims.
The term “plate” of “first plate” in Claim 8 Line 4 is similarly rejected as applied to Claim 1 Line 4.
The term “plate” of “second plate” in Claim 8 Line 7 is similarly rejected as applied to Claim 1 Line 6.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST INTERPRETATION: Claim(s) 1, 2, 5, 6, 8-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischoff et al (USPN 10251446).
Regarding Claim 1, Bischoff teaches an article of footwear (see Figs. 1, 3, 5C; abstract “article of footwear”) comprising:
an upper (120) defining a cavity (wherein it is well known in shoes that uppers have a hollow space within that would be a cavity, especially with recitations of a wearer, such as in Col. 4 Lines 6-8);
a sole structure (130) coupled to the upper (see Figs. 1, 3, 4A, 5A-5E; Col. 5 Lines 19-20 "upper 120 coupled to a midsole 130"; Col. 6 Lines 32-33 "portions of midsole (e.g. peripheral midsole 140, core midsole 160)", where Fig. 1 shows top surface of 160 coupled to 120), the sole structure comprising:
a first plate (140) having a top surface, a bottom surface (wherein, as best understood, plate is interpreted as any sole structure, wherein the existence indicates top/bottom surfaces),
and at least one first lug that extends from the bottom surface a first distance (see annotated Fig. 5B below; even though Figs. 4A and 5B are cross-sections of matrixed 140, the annotation is still a lug/protrusion as any recess would therefore also have a protrusion section; wherein the extent is a first distance);

    PNG
    media_image1.png
    443
    642
    media_image1.png
    Greyscale

a second plate (160) having a top surface (wherein, as best understood, plate is interpreted as any sole structure; wherein the existence indicates a top surface),
a bottom surface at least partially coupled to the top surface of the first plate (wherein the existence indicates a bottom surface; see Figs. 5A-5E for bottom surface of second plate 160 partially coupled to top surface of first plate 140; Col. 6 Line 3),
and at least one second lug (180) that extends through first plate and beyond the bottom surface of the first plate a second distance (see Fig. 4A where lug ends at 166; see Figs. 5A-5E; Col. 7 Lines 38-42; even though the figures are cross-sections of matrixed 160, the projection is still a lug-protrusion as any recess would therefore also have a protrusion section, especially as Bischoff indicates a projection); as for extending through-- see Fig. 5B where lug extends through the opening of first plate 140; wherein first plate 140 has an opening inasmuch as it is a peripheral midsole for a core midsole 160 in its opening; as for extending beyond-- see annotated Fig. 5B below for clarification where second lug 180 is extending beyond the bottom surface a second distance),

    PNG
    media_image2.png
    450
    657
    media_image2.png
    Greyscale

the second distance being less than the first distance (see Fig. 5B, where the distance extending by 180 in 160 is less than the distance extending by the lug of 140 as annotated above).
Regarding Claim 2, Bischoff further teaches the article of claim 1, wherein the first plate (140) has a first durometer value (existence of 140 indicates durometer; nevertheless, Col. 22 Lines 45-48),
and the second plate (160) has a second durometer value (existence of 160 indicates durometer; nevertheless, Col. 22 Lines 45-48),
the second durometer value being greater than the first durometer value (Col. 22 Lines 45-48; wherein core midsole 160 is less stiff than peripheral midsole 140, so the durometer of 140 is greater than 160, wherein durometer/stiffness is known to be correlated, see extrinsic evidence Larson et al USPN 10863795).
Regarding Claim 5, Bischoff further teaches the article of claim 1, wherein the at least one first lug has a first end coupled to the bottom surface of the first plate and an opposite second end that is configured to contact a support surface (see aforementioned Fig. 5B; Bischoff teaches an opposite second end without further structures at that end which meets the structural limitations in the claims and performs the functions as recited such as being capable of  contacting a support surface).
Regarding Claim 6, Bischoff further teaches the article of Claim 5, wherein the at least one second lug has a first end coupled to the bottom surface of the second plate and an opposite second end that is configured to contact the support surface (see aforementioned Fig. 5B; Bischoff teaches an opposite second end without further structures at that end which meets the structural limitations in the claims and performs the functions as recited such as being capable of  contacting a support surface).

Regarding Claim 8, Bischoff teaches an article of footwear (see Figs. 1, 3, 5C; abstract “article of footwear”) comprising:
an upper (120) defining a cavity (wherein it is well known in shoes that uppers have a hollow space within that would be a cavity, especially with recitations of a wearer, such as in Col. 4 Lines 6-8);
a sole structure (130) coupled to the upper (see Figs. 1, 3, 4A, 5A-5E; Col. 5 Lines 19-20 "upper 120 coupled to a midsole 130"; Col. 6 Lines 32-33 "portions of midsole (e.g. peripheral midsole 140, core midsole 160)", where Fig. 1 shows top surface of 160 coupled to 120), the sole structure comprising:
a first plate (140) having extending from a lateral edge of the article of footwear to a medial edge of the article of footwear (see Fig. 2; wherein, as best understood, plate is interpreted as any sole structure),
the first plate having an opening and having a first durometer value (see Fig. 2; Col. 5 Lines 37-39; inasmuch as midsole 140 is peripheral, it has an opening for core midsole 160; the existence of first plate indicating a first durometer value),
a second plate (160) having at least one lug (180) that extends through the at least one opening of the first plate (Col. 5 Lines 37-39; wherein, as best understood, plate is interpreted as any sole structure; inasmuch as the core 160 is in the opening of peripheral midsole 140, the plate, along with its at least one lug, extends through the at least one opening; for lug-- see Fig. 4A where lug ends at 166; see Figs. 5A-5E; Col. 7 Lines 38-42; even though the figures are cross-sections of matrixed 160, the projection is still a lug-protrusion as any recess would therefore also have a protrusion section, especially as Bischoff indicates a projection; as for extending through-- see Fig. 5B where lug extends through the opening of first plate 140),
the second plate having a second durometer value that differs from the first durometer value (Col. 22 Lines 45-48).
Regarding Claim 9, Bischoff further teaches the article of Claim 8, wherein the second durometer value is greater than the first durometer value  (Col. 22 Lines 45-48; wherein core midsole 160 is less stiff than peripheral midsole 140, so the durometer of 140 is greater than 160, wherein durometer/stiffness is known to be correlated, see extrinsic evidence Larson et al USPN 10863795).
Regarding Claim 10, Bischoff further teaches the article of Claim 9, wherein the at least one lug is an at least one first lug (one of the 180 in Fig. 5B), and wherein:
the first plate further includes a plurality of second lugs (see annotated Fig. 5B below; even though Figs. 4A and 5B are cross-sections of matrixed 140, the annotation is still a lug/protrusion as any recess would therefore also have a protrusion section; wherein there is a plurality of such lugs).

    PNG
    media_image1.png
    443
    642
    media_image1.png
    Greyscale

	Regarding Claim 12, Bischoff further teaches the article of Claim 8, wherein the at least one lug includes a first lug and a second lug (see Fig. 5B wherein there is at least two of 180), and wherein:
the first lug and the second lug extend through the opening (inasmuch as the lugs are part of 160 which extends through the opening of 140, the lugs extend through the opening of 140; see Fig. 5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al (USPN 10251446), herein Bischoff, as applied to the FIRST INTERPRETATION above.
Regarding Claim 3, Bischoff teaches all the claimed limitations as discussed above in Claim 1.
Bischoff does not explicitly teach wherein the at least one first lug of the first plate is more compressible than the at least one second lug of the second plate.

However, Bischoff does teach wherein the first plate is more compressible than the second plate (Col. 22 Lines 45-48; wherein core midsole 160 is less stiff than peripheral midsole 140, so the durometer of 140 is greater than 160, wherein durometer/stiffness is known to be correlated, see extrinsic evidence Larson et al USPN 10863795).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bischoff’s lugs such that they are the same compressibility of the plates of which they are for easier manufacturing.
Regarding Claim 4, modified Bischoff teaches all the claimed limitations as discussed above in Claim 3.
Modified Bischoff at least suggests wherein, when the sole structure impacts a support surface with a force, the at least one first lug compresses such that the at least one first lug extends from the bottom surface of the first plate a third distance that is equal to the second distance (the rejection of Claim 3 already established that the at least one first lug of the first plate extending a first distance is more compressible than the at least one second lug of the second plate extending a second distance; as such, modified Bischoff at least suggests that the at least one first lug is capable of extending a third distance that is equal to the second distance of the at least one second lug).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bischoff’s compressibility such that the recitation is met in order to provide additional traction when the shoe is in contact with a support surface as recited based on desired intended use (Col. 13 Lines 15-29).

Regarding Claim 11, Bischoff teaches all the claimed limitations as discussed above in Claim 10.
Bischoff does not explicitly teach wherein the plurality of second lugs are more compressible than the at least one first lug.

However, Bischoff does teach wherein the first plate (where the second lugs are) is more compressible than the second plate (where the at least one first lug is) (Col. 22 Lines 45-48; wherein core midsole 160 is less stiff than peripheral midsole 140, so the durometer of 140 is greater than 160, wherein durometer/stiffness is known to be correlated, see extrinsic evidence Larson et al USPN 10863795).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bischoff’s lugs such that they are the same compressibility of the plates of which they are for easier manufacturing.

SECOND INTERPRETATION: Claim(s) 1, 8, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication 2015/0313312), herein Park, in view of Holmes (US Publication 2014/0150297).
Regarding Claim 1, Park teaches an article of footwear (see Fig. 1; see abstract “shoe”) comprising:
an upper (12) defining a cavity (see Fig. 1; it is well known in the shoe art that uppers have a hollow space within that would be a cavity, especially with recitations of a wearer in [0015]);
a sole structure (30, 10), the sole structure comprising:
a first plate (30) having a top surface (31) , a bottom surface (33) (see Fig. 1; wherein, as best understood, plate is interpreted as any sole structure),
and at least one first lug (34) that extends from the bottom surface a first distance (see Fig. 1 for a first distance; [0010] “multiple outsole protrusions 34 that protrudes in a downward direction from the bottom surface 33 of the outsole”, wherein the protrusion indicates a first distance);
a second plate (10) having a top surface (wherein, as best understood, plate is interpreted as any sole structure; wherein existence indicates a top surface),
a bottom surface at least partially coupled to the top surface of the first plate (wherein existence indicates bottom surface; see Figs. 1-2; wherein the bottom of second plate is coupled to top of first late 30 in [0007] “outsole 30 that includes an upper surface 31 attached to a lower surface 11 of the midsole”),
and at least one second lug (20b) that extends through first plate and beyond the bottom surface of the first plate a second distance (see Fig. 1 and [0007], where protrusions 20, further separated into 20b for the protrusions on the second sole structure that are towards the forefoot section and 20a for the protrusions on the second sole structure that are toward the hindfoot section, inserted into holes 32 on the first plate 30; [0042] "protrusions 20 of the mid sole 10 is inserted in the hole 32 of the outsole 30"; [0045] "height of the protrusion 20 is made higher than the height of the hole 32" and therefore extends through; see Fig. 5 for extending through; wherein an extent past first plate is a second distance),
the second distance being less than the first distance (see annotated Fig. 5 below, where 20b extends less from the bottom surface of 30 than 34 extends from the bottom surface of first plate 30).

    PNG
    media_image3.png
    670
    1293
    media_image3.png
    Greyscale

Park does not explicitly teach a sole structure coupled to the upper.

Holmes teaches a sole structure coupled to the upper (see Fig. 1A; [0037] "upper 101 includes a lasting element…the exterior face of that lasting element is bonded directly to outsole 110", where outsole 110 would be the first plate directly coupled to the last of the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s sole structure to be coupled to the upper as taught by Holmes as a known viable design for shoes with protrusions and as a known method of assembly, wherein the outsole 110 of Holmes would be the first plate of Park directly coupled to the last of the upper of Park, wherein Park teaches the midsole being under the upper which is also shown as such in Holmes, with the last under the upper.

Regarding Claim 8, Park teaches an article of footwear (see Fig. 1; see abstract “shoe”) comprising:
an upper (12) defining a cavity (see Fig. 1; it is well known in the shoe art that uppers have a hollow space within that would be a cavity, especially with recitations of a wearer in [0015]);
a sole structure (30, 10), the sole structure comprising:
a first plate (30) having extending from a lateral edge of the article of footwear to a medial edge of the article of footwear (see Fig. 1, wherein lateral edge is where R3, R6 is in Fig. 1, where medial edge is where R1, R4 is in Fig. 1),
the first plate having an opening and having a first durometer value (see annotated Fig. 1 below for opening; wherein the existence indicates a durometer);

    PNG
    media_image4.png
    854
    940
    media_image4.png
    Greyscale

a second plate (10) having at least one lug (20b) that extends through the at least one opening of the first plate (see Figs. 1 and 2),
the second plate having a second durometer value that differs from the first durometer value ([0026] "outsole piece 30 is made from a harder synthetic resin as compared with the midsole 10").

Park does not explicitly teach a sole structure coupled to the upper.

Holmes teaches a sole structure coupled to the upper (see Fig. 1A; [0037] "upper 101 includes a lasting element…the exterior face of that lasting element is bonded directly to outsole 110", where outsole 110 would be the first plate directly coupled to the last of the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s sole structure to be coupled to the upper as taught by Holmes as a known viable design for shoes with protrusions and as a known method of assembly, wherein the outsole 110 of Holmes would be the first plate of Park directly coupled to the last of the upper of Park, wherein Park teaches the midsole being under the upper which is also shown as such in Holmes, with the last under the upper.
Regarding Claim 12, modified Park teaches all the claimed limitations as discussed above in Claim 8.
Park further teaches wherein the at least one lug includes a first lug and a second lug (see Fig. 1 wherein there is more than one 20b), and wherein:
the first lug and the second lug extend through the opening (see Figs. 1 and 2). 
Regarding Claim 13, modified Park teaches all the claimed limitations as discussed above in Claim 8.
Park further teaches wherein the opening is a first opening (see annotated Fig. 1 below), and the first plate further comprising:
a second opening (see annotated Fig. 1 below),
wherein the first and the second opening are disposed in a forefoot region of the sole structure (see annotated Fig. 1 below, wherein the location is in a forefoot).

    PNG
    media_image5.png
    843
    940
    media_image5.png
    Greyscale

	Regarding Claim 14, modified Park teaches all the claimed limitations as discussed above in Claim 13.	
Park further teaches wherein the at least one lug of the second plate includes a first lug, a second lug, a third lug, and a fourth lug (see 20b at R3, R6, R1, R4 in Fig. 1),
the first lug and the second lug extending through the first opening (see Figs. 1 and 2 for R3, R6 is through first opening),
and the third lug and the fourth lug extending through the second opening (see Figs. 1 and 2 for R1, R4 through second opening).
Regarding Claim 15, modified Park teaches all the claimed limitations as discussed above in Claim 14.
Park further teaches wherein the first opening is disposed proximate to the lateral edge (see aforementioned annotated Fig. 1 above),
and the second opening is disposed proximate to the medial edge (see aforementioned annotated Fig. 1 above).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication 2015/0313312), herein Park, in view of Holmes (US Publication 2014/0150297), as applied to the SECOND INTERPRETATION above, further in view of Stauffer (USPN 9032645).
Regarding Claim 7, modified Park teaches all the claimed limitations as discussed above in Claim 1.
Park does not explicitly teach wherein the at least one first lug and the at least one second lug are truncated pyramids.

Stauffer teaches wherein the at least one first lug and the at least one second lug are truncated pyramids (see Fig. 2, where a truncated pyramid is a structure with a wider base than the top, and the top is flat; Col. 24 Lines 46-49 “the support structure may have a tapered configuration, such as a substantially pyramidal shape….an exemplary tapered support structure may have the shape of a …pyramid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs of Park with the shapes provided in Stauffer as they are both in the shoe art and it is a simple substitution of one lug design for another and as Stauffer teaches that the shape would assist with providing amounts of traction and support in various directions and locations (Col. 24 Line 66-67).  

THIRD INTERPRETATION: Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbujo et al (USPN 10834994), herein Garbujo, in view of Holmes (US Publication 2014/0150297).
Regarding Claim 16, Garbujo teaches an article of footwear (abstract “shoe”) comprising:
an upper defining a cavity (Col. 7 Lines 39-40, wherein it is known in the art that uppers have cavities);
a first sole structure (1) having a bottom surface and an opposite top surface (see Fig. 1, wherein the existence of 1 indicates a bottom and top surface),
the first sole structure having a first durometer value and comprising a forefoot section and a hindfoot section (ese Fig. 1 for forefoot/hindfoot section, wherein existence indicates durometer); and
a second sole structure (21) having a second durometer value that is greater than the first durometer value (see Fig. 5; wherein existence indicates durometer; as for having a greater durometer--Col. 3 Lines 20, 25 "second component 21…made from a stiffer material"; Claim 8 in Col. 8 Lines 46-49 "second component of the sole is made of a material having a stiffness or a hardness higher than a respective stiffness or hardness of the material of the first component"), the second sole structure comprising:
a midfoot section disposed between the forefoot section and the hindfoot section of the first sole structure (see Fig. 5 wherein 21 has a midfoot; see Fig. 9 wherein the midfoot of 21 is between hindfoot/forefoot of 1),
a forward extension extending from the midfoot section through the forefoot section of the first sole structure between the upper and the bottom surface of the first sole structure (see Fig. 5 where 21 has a forward extension being the section with studs 25; Col. 4 Lines 40-42; see Fig. 9 where the forward extension extends from midfoot of 21 through forefoot of 1; see Fig. 10 where at least a portion of stud 25’s portion of the forward extension is between a bottom/top surface of first sole 1)
such that a bottom surface of the forward extension of the second sole structure is covered by the forefoot section of the first sole structure (see annotated Fig. 5 below where the periphery around 25 is a bottom surface, and is covered by the forefoot section of 1).

    PNG
    media_image6.png
    789
    1210
    media_image6.png
    Greyscale


Garbujo does not explicitly teach wherein the forward extension provides a spring back effect to the forefoot section of the first sole structure when the first sole structure is bent.
However, Garbujo does teach that second sole structure 21 containing the forward extension is made of material capable of spring back (Col. 3 Lines 31-32 “second component 21 may be made of…polyurethane or Pebax”, wherein it is known in the art that Pebax is of elastomer, wherein it is known that elastomers are capable of spring back, see extrinsic evidence Arkema NPL).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Garbujo’s forward extension of elastomer provides a spring back effect as recited, especially as Garbujo teaches the Pebax, wherein it is known in the art that this material would return to their position after deformation and therefore spring back.
It is further known in the art that this kind of hardness structure (a section harder than another) provides a spring effect (see extrinsic evidence Geser 2011/0192056), in that it is interpreted to be reusable and will return to original state to absorb impact over and over; as the structure is all recited in Garbujo, it is capable that this recitation occurs when the forefoot of the first sole structure is bent during the deformation of the shoe, where the Pebax is also located in the forefoot.

Garbujo does not explicitly teach the top surface of the first sole structure being directly coupled to the upper.

Holmes teaches that the top surface of the sole structure being directly coupled to the upper (see Fig. 1A; [0037] "upper 101 includes a lasting element…the exterior face of that lasting element is bonded directly to outsole 110", where outsole 110’s top surface would be directly coupled to the last of the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garbujo’s upper with a lasting element and modify Garbujo’s first sole structure’s top surface to be directly coupled to the lasting element of the upper as taught by Holmes as a known viable design for shoes with protrusions and as a known method of assembly, wherein the outsole 110’s top surface of Holmes would be the first sole structure’s top surface of Garbujo directly coupled to a lasting element of the upper of Garbujo, wherein one of ordinary skill in the art would understand Garbujo Col. 2 Lines 23-25 to indicate that first component 1 of Fig. 9 would be the outsole.
Regarding Claim 17, modified Garbujo teaches all the claimed limitations as discussed above in Claim 16.
Garbujo further teaches wherein the second sole structure further comprises: a lug disposed on the forward extension (see Fig. 5 for stud 25 on the forward extension),
the lug extending through the bottom surface of the forefoot section of the first sole structure (see Fig. 9).

FOURTH INTERPRETATION: Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore (USPN 11019884), in view of Holmes (US Publication 2014/0150297) and Mutsuda et al (USPN 10750815), herein Mutsuda.
Regarding Claim 16, Madore teaches an article of footwear (see Fig. 2 for 100) comprising:
an upper (102) defining a cavity (see Fig. 2; wherein it is known that uppers have cavities, especially with recitations of a wearer such as in Col. 9 Line 12);
a first sole structure (122) having a bottom surface and an opposite top surface (see Fig. 2 wherein existence indicates bottom/top surface),
the first sole structure having a first durometer value and comprising a forefoot section and a hindfoot section (see Fig. 2 for forefoot/hindfoot sections, wherein existence indicates durometer); and
a second sole structure (320) having a second durometer value that is greater than the first durometer value (Col. 9 Lines 35-36; wherein the existence indicates durometer; as for greater--Col. 10 Lines 60-62; Col. 5 Line 53), the second sole structure comprising:
a midfoot section disposed between the forefoot section and the hindfoot section of the first sole structure (see Fig. 2 for 320 extending between forefoot and hindfoot of 122),
a forward extension extending from the midfoot section through the forefoot section of the first sole structure between the upper and the bottom surface of the first sole structure (see Fig. 5, wherein forward extension is base of multiple connected bases 332 in Col. 11 Lines 33-35; wherein at least a portion of 322 is between the top/bottom surface of 122)
such that a bottom surface of the forward extension of the second sole structure is covered by the forefoot section of the first sole structure (see Fig. 5 for covered; Col. 9 Lines 13-14; Col. 6 Lines 8-11).

Madore at least suggests the top surface being directly coupled to the upper (see Fig. 5 where 122 seems directly joined to 102).

Nevertheless, Holmes teaches that the top surface of the sole structure being directly coupled to the upper (see Fig. 1A; [0037] "upper 101 includes a lasting element…the exterior face of that lasting element is bonded directly to outsole 110", where outsole 110 would be the first plate directly coupled to the last of the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madore’s upper with a lasting element and modify Madore’s first sole structure’s top surface to be directly coupled to the lasting element of the upper as taught by Holmes as a known viable design for shoes with protrusions and as a known method of assembly, wherein the outsole 110’s top surface of Holmes would be the first sole structure’s top surface of Madore directly coupled to a lasting element of the upper of Madore.

Madore also does not explicitly teach wherein the forward extension provides a spring back effect to the forefoot section of the first sole structure when the first sole structure is bent.

However, Madore teaches that the forward extension is for grip (Col. 10 Lines 50-51).

Mutsuda teaches that it is known in the art to use a spring back material for grip (Col. 1 Lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madore’s traction members to be of a rubber spring back material as taught by Mutsuda as Mutsuda teaches it is known to utilize such rubber for grip, wherein one of ordinary skill in the art would understand that rubber provides a spring back effect.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mutsuda then teaches wherein the forward extension provides a spring back effect to the forefoot section of the first sole structure when the first sole structure is bent (where Mutsuda’s forward extension has rubber providing spring back effect and is located in the forefoot section of the first sole structure, wherein Mutsuda indicates that the first sole structure is bendable in Col. 6 Lines 17-24; as the structure is all recited in modified Mutsuda, it is capable that this recitation occurs when the forefoot of the first sole structure is bent during the deformation of the shoe, where the rubber is in the forefoot).
Regarding Claim 18, modified Madore teaches all the claimed limitations as discussed above in Claim 16.
Madore further teaches wherein the forward extension is a first forward extension (see annotated Fig. 2 below for section of base 332 being a first forward extension), and the second sole structure further comprises:
a second forward extension extending forward from the midfoot section through the forefoot section of the first sole structure between the upper and the bottom surface of the first sole structure such that a bottom surface of the second forward extension of the second sole structure is covered by the forefoot section of the first sole structure (see annotated Fig. 2 below for another section of base 332 being a second forward extension, wherein the section extends forward from midfoot through forefoot of first sole structure of 122; wherein at least a section of 322 of the second forward extension is between the upper and bottom surface, see Fig. 5).

    PNG
    media_image7.png
    760
    914
    media_image7.png
    Greyscale

Regarding Claim 19, modified Madore teaches all the claimed limitations as discussed above in Claim 18.
Madore further teaches wherein the first forward extension extends through the forefoot section of the first sole structure proximate to a medial side of the article of footwear (see annotated section of Fig. 2 above; see Fig. 1; Col. 4 Line 10 “article medial side 18”)
and the second forward extension extends through the forefoot section of the first sole structure proximate to a lateral side of the article of footwear (see annotated section of Fig. 2 above; see Fig. 1; Col. 4 Line 10 “article lateral side 16”).
	Regarding Claim 20, modified Madore teaches all the claimed limitations as discussed above in Claim 16.
Madore further teaches wherein the midfoot section extends from an outermost lateral edge of the article of footwear to an outermost medial edge of the article of footwear (see Fig. 2 where the outermost lateral/medial edge is of 320 of the article of footwear and therefore extends as recited).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 8-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim(s) 1 and 5 of U.S. Patent No. 11071350, herein ‘350. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, Claim 8 of the instant application includes “an article of footwear comprising: an upper defining a cavity; a sole structure coupled to the upper, the sole structure comprising: a first plate…having an opening and having a first durometer value; a second plate having at least one lug that extends through the at least one opening of the first plate, the second plate having a second durometer value that differs from the first durometer value” which are obvious elements of “article of footwear comprising: an upper defining a cavity…first sole structure having…top surface, the top surface being directly coupled to the upper…second sole structure comprising a plurality of second lugs extending from the second sole structure beyond the bottom surface of the first sole structure…second durometer value that is greater than the first durometer value” recited in claim 1 of ‘350.
Claim # in Instant Application 17/149,955
Double Patenting with USPN 11071350
8
1
9
1
10
1
11
5
12
1*
13
1**
14
1***
15
1 and Park****

*’350 recites a plurality of second lugs extending through; wherein the respective openings for the second lugs can be grouped/categorized together as the opening of the claim.
**’350 recites a plurality of second lugs extending through; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘350 such that a lug of the plurality is in the forefoot and therefore in a second opening depending on the amount of traction desired in a forefoot area.
***’350 already recites a plurality of lugs; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘350 such that the plurality comprises four lugs depending on the amount of traction desired; one of ordinary skill in the art would understand that the lugs extending through their respective openings can be grouped such that they are of a first opening and second opening.
****The term “proximate” is broad, wherein the Park teaches openings on lateral and medial edges.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘350 such that the openings are disposed as recited depending on the amount of traction desired on each side.
Therefore, claims 8-15 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1 and 5 of 11071350.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 8-15 is/are directed to an invention not patentably distinct from claim 37 of commonly assigned Application No. 15/850,769, herein ‘769. 
Claims 8-15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 37 of ‘769. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, Claim 8 of the instant application includes “an article of footwear comprising: an upper defining a cavity; a sole structure coupled to the upper, the sole structure comprising: a first plate…having an opening and having a first durometer value; a second plate having at least one lug that extends through the at least one opening of the first plate, the second plate having a second durometer value that differs from the first durometer value” which are obvious elements of “(Claim 1) upper defining a cavity…outsole coupled to the midsole…midsole coupled to the upper…outsole having…a second layer…second layer having at least one first pass-through opening…outsole having a first layer…first plurality of lugs disposed on the first layer…such that at least one extends through the at least one…extends through the at least one first pass-through opening…(Claim 36) first layer …first polyurethane…second layer…second polyurethane…(Claim 37) the second …polyurethane possesses a lower durometer value than the first…polyurethane” recited in claim 37 of ‘769.
Similarly, Claim 8 of the instant application includes “an article of footwear comprising: an upper defining a cavity; a sole structure coupled to the upper, the sole structure comprising: a first plate…having an opening and having a first durometer value; a second plate having at least one lug that extends through the at least one opening of the first plate, the second plate having a second durometer value that differs from the first durometer value” which are obvious elements of “(Claim 11) article of footwear…upper defining a foot cavity…sole structure comprising…first outsole layer…first outsole layer connected to the foam midsole…foam midsole coupled to the upper…second outsole layer…third plurality of lugs formed integrally with the second outsole layer…first plurality of lugs formed integral with the first outsole layer…(Claim 32) first outsole layer…possessing a first durometer; the second outsole layer…possessing a second durometer, the second durometer being lower than the first durometer” in Claim 32 of ‘769.
Claim # in Instant Application 17/149,955
Double Patenting with USPN 11071350
8
37
9
37
10
37
11
37
12
37*
13
37*
14
37**
15
37 and Park***

*’769 recites at least one of a first plurality of lugs extends through the at least one opening in a forefoot region; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘769 such that another lug of the plurality in the forefoot also extends through another one of the at least one opening depending on the amount of traction desired in a forefoot area, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the openings for these lugs can be grouped/categorized together to be considered the opening of the claim.
**’769 already recites at least one of a first plurality of lugs extends through the at least one opening; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘769 such that the plurality comprises four lugs depending on the amount of traction desired; one of ordinary skill in the art would understand that the lugs extending through their respective openings can be grouped such that they are of a first opening and second opening.
***The term “proximate” is broad, wherein the Park teaches openings on lateral and medial edges.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘769 such that the openings are disposed as recited depending on the amount of traction desired on each side.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned USPN 11071350, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Hillyer et al (USPN 11344080) directed to second durometer greater than first durometer; Yoshikawa et al (USPN 1098315) directed to lugs extending different distances; Sato (USPN 6748675) directed to grip materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732